

116 HR 4676 IH: Protecting Medicare Beneficiaries with Pre-Existing Conditions Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4676IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Schneider introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the guaranteed issue of Medigap
			 policies to all Medigap-eligible Medicare beneficiaries and Medicare
			 Advantage enrollees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Medicare Beneficiaries with Pre-Existing Conditions Act. 2.Guaranteed issue (a)Guaranteed issue of Medigap policies to all Medigap-Eligible Medicare beneficiaries (1)In generalSection 1882(s) of the Social Security Act (42 U.S.C. 1395ss(s)) is amended—
 (A)in paragraph (2)(A), by striking 65 years of age or older and is enrolled for benefits under part B and inserting entitled to, or enrolled for, benefits under part A and enrolled for benefits under part B; (B)in paragraph (2)(D), by striking who is 65 years of age or older as of the date of issuance and;
 (C)in paragraph (3)(B)(ii), by striking is 65 years of age or older and; and (D)in paragraph (3)(B)(vi), by striking at age 65.
					(2)Effective date; phase-In authority
 (A)Effective dateSubject to subparagraph (B), the amendments made by paragraph (1) shall apply to medicare supplemental policies effective on or after January 1, 2023.
					(B)Phase-In authority
 (i)In generalSubject to clause (ii), the Secretary of Health and Human Services may phase in the implementation of the amendments made under paragraph (1) (with such phase-in beginning on or after January 1, 2023) in such manner as the Secretary determines appropriate in order to minimize any adverse impact on individuals enrolled under a medicare supplemental policy.
 (ii)Phase-In period may not exceed 5 yearsThe Secretary of Health and Human Services shall ensure that the amendments made by paragraph (1) are fully implemented by not later than January 1, 2028.
						(3)Additional enrollment period for certain individuals
					(A)One-time enrollment period
 (i)In generalIn the case of an individual described in subparagraph (B), the Secretary shall establish a one-time enrollment period during which such an individual may enroll in any medicare supplemental policy of the individual’s choosing.
 (ii)PeriodThe enrollment period established under clause (i) shall begin on the date on which the phase-in period under paragraph (2) is completed and end 6 months after such date.
 (B)Individual describedAn individual described in this paragraph is an individual who— (i)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) pursuant to section 226(b) or section 226A of such Act (42 U.S.C. 426(b); 426–1);
 (ii)is enrolled for benefits under part B of such Act (42 U.S.C. 1395j et seq.); and (iii)would not, but for the provisions of and amendments made by paragraphs (1) and (2), be eligible for the guaranteed issue of a medicare supplemental policy under paragraph (2) or (3) of section 1882(s) of such Act (42 U.S.C. 1395ss(s)).
						(C)Outreach plan
 (i)In generalThe Secretary shall develop an outreach plan to notify individuals described in subparagraph (B) of the one-time enrollment period established under subparagraph (A).
 (ii)ConsultationIn implementing the outreach plan developed under clause (i), the Secretary shall consult with consumer advocates, brokers, insurers, the National Association of Insurance Commissioners, and State Health Insurance Assistance Programs.
						(b)Guaranteed issue of Medigap policies for Medicare Advantage enrollees
 (1)In generalSection 1882(s)(3) of the Social Security Act (42 U.S.C. 1395ss(s)(3)), as amended by subsection (a), is further amended—
 (A)in subparagraph (B), by adding at the end the following new clause:  (vii)The individual was enrolled in a Medicare Advantage plan under part C for not less than 12 months and subsequently disenrolled from such plan and elects to receive benefits under this title through the original Medicare fee-for-service program under parts A and B.
							;
 (B)by striking subparagraph (C)(iii) and inserting the following:  (iii)Subject to subsection (v)(1), for purposes of an individual described in clause (vi) or (vii) of subparagraph (B), a medicare supplemental policy described in this subparagraph shall include any medicare supplemental policy.; and
 (C)in subparagraph (E)— (i)in clause (iv), by striking and at the end;
 (ii)in clause (v), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new clause—
							
 (vi)in the case of an individual described in subparagraph (B)(vii), the annual, coordinated election period (as defined in section 1851(e)(3)(B)) or a continuous open enrollment period (as defined in section 1851(e)(2)) during which the individual disenrolls from a Medicare Advantage plan under part C.
								.
 (2)Effective dateThe amendments made by paragraph (1) shall apply to medicare supplemental policies effective on or after January 1, 2023.
				